           Case 19-00865            Doc 9       Filed 06/29/19 Entered 06/30/19 00:00:37                        Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00865-TJC
Trenton J. Rogers                                                                                          Chapter 13
Tanya M. Rogers
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 27, 2019
                                      Form ID: bgnpaymt                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 29, 2019.
db/jdb         +Trenton J. Rogers,   Tanya M. Rogers,   616 Redbird Run,   Tiffin, IA 52340-9434

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 29, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 27, 2019 at the address(es) listed below:
              Carol F. Dunbar   cfdunbar@cfu.net, cdunbar13@ecf.epiqsystems.com,mcdunbar@cfu.net
              Derek N.W. Hong   on behalf of Debtor Trenton J. Rogers certs@honglaw.com, amy@honglaw.com,
               dhong.ecf@gmail.com,bkecf_hongd@bkexpress.info,
               hong.law.certs@gmail.com;r49597@notify.bestcase.com
              United States Trustee   USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 3
     Case 19-00865           Doc 9     Filed 06/29/19 Entered 06/30/19 00:00:37                    Desc Imaged
                                       Certificate of Notice Page 2 of 2
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                    CHAPTER 13
In Re:                                                              Bankruptcy No.

Trenton J. Rogers                                                   19−00865
Tanya M. Rogers
Debtor(s)




                                        NOTICE To Begin Payments


You have filed, or converted to, a Chapter 13 case. Pursuant to 11 U.S.C. §1326(a) you are required to commence
payments no later than 30 days after the filing date of your petition, or notice of conversion, in the amount(s) specified
in your plan.
YOU ARE DIRECTED to send your payments to the following address:



                                            Carol F. Dunbar, Ch. 13 Trustee
                                                    P. O. Box 1033
                                              Memphis, TN 38101−1033




                                                             MEGAN R. WEISS
                                                             Acting Clerk, Bankruptcy Court
Date: June 27, 2019
                                                             111 Seventh Avenue SE #15
                                                             Cedar Rapids, IA 52401−2101
